Filed pursuant to Rule 433 File No. 333-156187 September 22, 2009 Thomson Reuters Corporation Final Pricing Term Sheet – 4.70% Notes due 2019 Issuer: Thomson Reuters Corporation Current Ratings: Baa1/A-/A-/AL CUSIP: 884903BG9 Security Type: SEC Registered Principal Amount: $500,000,000 Maturity Date: October 15, 2019 Coupon: 4.70% Public Offering Price: 99.649% Yield to Maturity: 4.744% Spread: +130 basis points Benchmark Treasury: UST 3.625% due August 15, 2019 Treasury Yield/Price: 3.444% / 101-16 Trade Date: September 22, 2009 Settlement Date: September 29, 2009 Interest Payment Dates: April 15 & October 15, commencing April 15, 2010 Make-Whole Call: Greater of Par or T+ 30 basis points Joint Bookrunning Managers: Banc of America Securities LLC Barclays Capital Inc. Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. Senior Co-Managers Morgan Stanley & Co. Incorporated RBS Securities Inc. UBS Securities LLC Co-Managers BMO Capital Markets Corp. Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Goldman, Sachs & Co. Jefferies & Company, Inc. J.P. Morgan Securities Inc. RBC Capital Markets Corporation Standard Chartered Bank TD Securities (USA) LLC Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. This communication is intended for the sole use of the person to whom it is provided by us. 1 We expect that delivery of the notes will be made against payment therefor on or about the settlement date specified above, which will be the fifth business day following the date of this term sheet. Under Rule 15c6-1 of the Securities and Exchange Commission under the Securities Exchange Act of 1934, trades in the secondary market generally are required to settle in three business days, unless the parties to any such trade expressly agree otherwise. Accordingly, purchasers who wish to trade the notes on the date of this term sheet or the following business day will be required, by virtue of the fact that the notes initially will settle in T+5, to specify an alternate settlement cycle at the time of any such trade to prevent a failed settlement. Purchasers of the notes who wish to trade the notes on the date hereof or the following business day should consult their own advisor. The Issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the Issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by callingBanc of America Securities LLC toll free at 1-800-294-1322, Barclays Capital Inc. toll free at 1-888-603-5847, Deutsche Bank Securities Inc. toll free at 1-800-503-4611 or
